DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	This is in response to an issue brought to the Examiner’s attention by the Applicants, with respect to the error in the numbering of the claims rejected in the previous action, whereby the previous has been withdrawn and replaced by this Supplemental Office Action. 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
I.	The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
		1. A server system configured to cause a terminal device, connected to the server system via a network, to execute a game, the server system comprising 5a processor programmed to: receive an operation an advantage option indicating an option to give an advantage in the game to the player; 10control a storage storing, as advantage option information, information of a specification of the advantage option including at least mission information defining a mission accomplishment condition indicating a condition of a mission to be accomplished within a given valid period by the player for which the advantage option is set and a reward to be acquired by the player upon accomplishing the mission; 15make the game progress, for an option set player that is the player for which the advantage option is set or a player character that is an operation target of the option set player, based on the operation instruction from the option set player and the advantage option information associated with the advantage option set for the option set player; 20execute reward control processing of setting, when the option set player is determined to have satisfied the mission accomplishment condition defined in the mission information within the valid period, the reward defined in the mission information to be acquirable by the option set player; execute option status detection processing of detecting as an option status, a 25given status of an option element indicating an element related to the advantage option set for the option set player; execute specification change processing of changing, based on a detection 22165-054-USBNS8-023USNM-02957US01 result of the option status detection processing, at least one of (a) the specification of a set advantage option indicating the advantage option that is set for the option set player, and (b) the specification of another advantage option different from the set advantage option set for the option set player; and 5provide game information of the game including information related to the reward acquired, to the terminal device.
		The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
Managing personal behavior or relationships or interactions between people
	The claims are directed towards incentivizing the behavior of users playing a game via group agreements or contract. This is viewed by the Examiner as a fundamental economic practice, an 
		Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as at least one processor 			and memory, the said additional limitations do not integrate the exception into a 			practical application of the exception. For example, the claims require 	
		additional limitations such as an interface, server, and display components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite additional elements such as one or more processors and at least one server, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715